                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE


  JOHN R. COATES, and wife,
  MELINDA H. COATES,

         Plaintiffs,

  vs.                                                                   Case No: 3:20-CV-496

  LOWE’S HOME CENTERS, LLC;                                             Jury Demand
  LOWE’S COMPANIES, INC.; LOWE’S
  HOME IMPROVEMENT, LLC;
  LOWE’S KNOXVILLE, INC.; and
  NORTH KNOXVILLE LOWE’S
  STORE #0637

         Defendants.




                              AGREED ORDER OF PROTECTION


         It appearing to the Court that the Plaintiffs and Defendants are in agreement that Lowe’s

  Home Centers, LLC, (hereinafter “Lowe’s”) in its own capacity and on behalf of incorrectly sued

  Defendants, Lowe’s Companies, Inc.; Lowe’s Home Improvement, LLC; Lowe’s Knoxville, Inc.;

  and North Knoxville Lowe’s Store #0637, possesses proprietary policies and procedures, incident

  reports, as well as product purchase sales records, inventory records, personnel files of present and

  former employees, that include confidential information that may be subject to discovery in the

  proceedings in this matter but which should not be made available to the public generally. This

  Court hereby orders that:

         1.      All documents produced or information disclosed and any other documents or

  records designated as “confidential” by Lowe’s shall be revealed only to Plaintiffs’ counsel of record

  in this case, paralegals and secretarial employees under counsel’s direct supervision, and such


                                      1
Case 3:20-cv-00496-DCLC-DCP Document 17-1 Filed 01/04/21 Page 1 of 4 PageID #: 57
  persons as are employed by counsel to act as experts in these actions. The information considered

  as “confidential” and disclosed only in accord with the terms of this paragraph shall include, without

  limitation, all of the Defendants’ policies and procedures, incident reports, product purchase and

  sales records, inventory records, as well as personnel records, including disciplinary records, identity,

  or any other information or documentation supplied by Lowe’s as identified in its Initial Disclosures,

  and/or in response to Plaintiffs’ Interrogatories or Requests for Production.

          2.      Counsel for Plaintiffs shall use all documents and information produced or disclosed

  by Lowe’s solely for the purposes of preparation for and trial of this action.               Under no

  circumstances shall information or materials covered by this Protective Order be disclosed to

  anyone other than Plaintiffs’ counsel of record in this action, paralegals, secretarial employees under

  counsel’s direct supervision, and such persons employed to act as experts in this civil action. At the

  conclusion of the proceedings in these actions, all documents and information subject to this Order,

  including any copies or extracts or summaries thereof, or documents containing information taken

  therefrom, shall be returned to counsel for the defendant or certified in writing to Lowe’s counsel as

  having been destroyed beyond recognition.

          3.      Prior to disclosure of any documents designated as “confidential” to paralegals or

  secretarial employees of counsel, counsel for Plaintiffs shall require such employees to read this

  Protective Order and agree to be bound by its terms.

          4.      If counsel for Plaintiffs determines that for purposes of this action, documents or

  information produced by Lowe’s and designated as “confidential” must be revealed to a person

  employed to act as an expert in this action, then counsel may reveal the designated documents or

  information to such person, after first complying with the following:

          (a)     Counsel for the Plaintiffs shall have the expert read this Order and shall explain the

                  contents thereof to such expert.




Case 3:20-cv-00496-DCLC-DCP Document 17-1 Filed 01/04/21 Page 2 of 4 PageID #: 58
         (b)     Counsel for the Plaintiffs shall require such expert to sign a copy of this protective

                 order that states: “I have read and understood the terms of this protective order. I

                 further agree to be bound by its terms.” Nothing in this paragraph shall be deemed

                 to enlarge the right of Lowe’s to conduct discovery of any of Plaintiffs’ experts,

                 except solely with respect to the ability of such expert to protect confidential

                 information and documents from re-disclosure.

         5.      Prior to the filing of any pleading or other document disclosing information subject

  to this Order, which may be submitted to the Court, whether in the form of interrogatory answers,

  document production, deposition notices or transcripts, motions, affidavits, briefs or other

  documents, the parties shall meet and confer in order to determine the manner in which said

  documentation will be disclosed to Court and if necessary will file the appropriate motion seeking

  sealing of said documentation.

         6.      This Order is subject to revocation and modification by Order of the Court upon

  written stipulation of the parties, or upon motion and reasonable notice, including opportunity for

  hearing and presentation of evidence.

         ENTERED this              day of                , 2021.



                                                        ___________________________________
                                                        JUDGE




Case 3:20-cv-00496-DCLC-DCP Document 17-1 Filed 01/04/21 Page 3 of 4 PageID #: 59
  RESPECTFULLY SUBMITTED
  AND APPROVED FOR ENTRY BY:




  /s/ Andrew N. Firkins
  CLINT J. WOODFIN, BPR # 016346
  ANDREW N. FIRKINS, BPR # 033982
  Attorneys for Defendant
  Spicer Rudstrom, PLLC
  800 South Gay Street
  Knoxville, TN 37929
  (865) 673-8516 – Office
  (865) 673-8972 – Fax


  /s/ Timothy L. Baldridge________________
  MARCOSE M. GARZA, BPR # 021488
  TIMOTHY L. BALDRIDGE, BPR # 015777
  JENNY COQUES ROGERS, BPR # 018871
  JEFFREY H. GLASPIE, BPR # 033311
  Attorneys for Plaintiffs
  Garza Law Firm, PLLC
  550 W. Main Street, Suite 340
  Knoxville, TN 37902
  (865) 540-8300




Case 3:20-cv-00496-DCLC-DCP Document 17-1 Filed 01/04/21 Page 4 of 4 PageID #: 60
